                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


MANDIE N. EGNOR,                                 Case No. CV-18-137-M-JCL

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED the above-captioned case is reverse
 and remand to the Defendant Commissioner of Social Security.

        Dated this 15th day of February, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
